Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
Claims 1-2, 14-17, 19-22, & 24-31 are withdrawn as being drawn to a nonelected invention or species.
Claims 3-11, 13, 18, 23, & 32-34 are addressed herein.
Claim 12 has been canceled by Applicant.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign references #15, 18, 59 have not been provided.
Foreign references #65, 78, & 81 do not have translations.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“The present disclosure relates generally to…”); and 2) uses phrasing and construction reserved for claims (“comprising”). Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 9, 18, & 32 are objected to because of the following informalities: 
the language of Claim 9 is confusing, since lines 2-3 contain the phrase “…that emits visible light diode.”. As stated in the previous rejection, it is believed that this phrase should be replaced with --that emits visible light.--. 
the status identifier for at least claim 18 is incorrect, the amendment notated with an underline (changing the dependency) was made in a previous amendment and already examined. Please conduct a thorough review of the claims for correct status identifiers.
For Claim 32, “mounting portion” is being considered --the mounting portion--, and should be amended. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-8, 11, 13, 32, & 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Emerson, Jr. (US 3023539, “Emerson”).
For Claim 3, Emerson discloses an insect trap (Figs. 1 & 2) comprising:
a. a trap portion (receptacle 24) including a frame (the blank forming receptacle 24, not including the window 53) and a membrane (window 53) having an adhesive surface (adhesive 56 covering the window 53 as illustrated in Fig. 2), wherein the membrane is at least partially contained within the frame and is configured to adhere to an insect (the window is positioned within the frame, Fig. 2; adhesive discussed in Col. 2, line 60-Col. 3, line 10); and 
b. a base portion (frame structure 10) including a lighting element (26-27) and a housing portion (formed by slide trackway 23), wherein the housing portion is configured to receive and retain the trap portion when engaged therewith (clearly illustrated Fig. 1), 
wherein the trap portion is parallel to the lighting element (both the trap and the lighting element are running in a parallel, horizontal direction).
For Claim 4, Emerson discloses the insect trap of claim 3, and Emerson further discloses wherein the housing portion of the base portion includes one or more slots for receiving the trap portion (trackway 23).
For Claim 5, Emerson discloses the insect trap of claim 3, and Emerson further discloses wherein the frame of the trap portion comprises a border that substantially surrounds the periphery of the membrane (the portion of the blank marked 54, Fig. 2 which surrounds the membrane 53).
For Claim 6, Emerson discloses the insect trap of claim 5, and Emerson further discloses wherein the border of the trap portion surrounds one or more sides of the membrane (the portion of the blank marked 54, Fig. 2 which surrounds all sides of the membrane 53).
For Claim 7, Emerson discloses the insect trap of claim 3, and Emerson further discloses wherein the trap portion is configured to removably engage with the base portion (the removable unit 24, as clearly illustrated in Fig. 1, for example).
For Claim 8, Emerson discloses the insect trap of claim 3, and Emerson further discloses wherein the base portion further comprises a mounting portion configured to communicate with and receive power from a power source (“An electric cord 28, having a plug 29, extends outwardly of the frame structure 10, whereby the light bulb 28 may be connected with a source of electrical energy (not shown),” Col. 2, lines 9-14).
For Claim 11, Emerson discloses the insect trap of claim 3, and Emerson further discloses the membrane comprises a reflective surface (This enlarged outer panel 52 contains a window 53, which may be made of a flexible sheet of any suitable transparent and/or translucent material, as for example, cellophane or other suitable inexpensive plastic material,” wherein cellophane is glossy, providing some reflectivity).
For Claim 13, Emerson discloses the insect trap of claim 3, and Emerson further discloses wherein the trap portion is disposable (“Obviously, when the receptacle 24 has been used sufficiently to warrant its disposal, it is inexpensive enough to be thrown away or burned,” Col. 3, lines 29-31).
For Claim 32, Emerson discloses the insect trap of claim 8, and Emerson further discloses wherein mounting portion comprises electrically conductive prongs (29) insertable into an electrical socket (the lighting element 26-27 is mounted to the outlet via cord 28 & plug 29).
For Claim 34, Emerson discloses the insect trap of claim 3, and Emerson further discloses wherein the housing portion comprises a slot to engage with the trap portion (the trackway 23 forms a slot which accepts the trap portion 24, Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson and Freudenburg et al. (US 20160345569, “Freudenburg”).
For Claim 9, Emerson discloses the insect trap of claim 3.
Emerson further discloses wherein the lighting element comprises at least one light emitting diode that emits UV light and at least one light emitting diode that emits visible light [[diode]].
Freudenburg, like prior art above, teaches an insect attracting device (title, disclosure) further comprising two LED light sources, one emitting blue light, and the other emitting UV [0080].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the light source of Emerson with an LED emitting visible light, and add an additional UV light source, both as taught by Freudenburg, in order to provide an energy efficient light source, as well as an additional attractant light source, depending on the targeted insect, as is well known in the art.
For Claim 10, the above-modified reference teaches the insect trap of claim 9, and Freudenburg further discloses wherein the at least one LED that emits visible light emits blue light ([0080], as discussed above).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson and Nolen et al. (US 5799436, “Nolen”).
For Claim 18, Emerson discloses the insect trap of claim 3.
	Emerson is silent to wherein the lighting element maintains a temperature from about 30°C to about 45°C.
	Nolen, like prior art above, teaches an insect trap (title, disclosure), further comprising maintaining a lighting element at a temperature from about 30°C to about 45°C (discussed in Col. 5, line 49- Col. 6, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lighting element of Emerson by regulating the light source or changing the size of the light source, as taught by Nolen, in order to provide an additional attractant, as is well known in the art. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson and Steinel (US 5926614).
For Claim 23, Emerson discloses the insect trap according to claim 32. 
Emerson is silent to wherein the electrically conductive prongs are adapted to swivel.
Steinel, like prior art above, teaches an insect control device (title, disclosure), further comprising electrically conductive prongs adapted to swivel (see “The swivel joint member is preferably connected to the plug in a firm connection and is preferably It is preferably rotatably guided in the housing wall around an angle of 90 °.” in the disclosed translation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the plug of Emerson with a swivel as taught by Steinel, since providing electrical cords with swivels is well known in the art for preserving the integrity and longevity of the cord and overall electrical connection.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson and Demarest (US 5513465).
For Claim 33, Emerson discloses the insect trap of claim 32.
Emerson is silent to wherein the base portion comprises a circuit board electrically connected to the conductive prongs.
Demarest, like prior art above, teaches an insect control device wherein the base portion comprises a circuit board electrically connected to the conductive prongs (the circuit board discussed in Col. 6, lines 57-64 in view of the discussed “variation” of Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the base portion of Emerson with a circuit board as taught by Demarest, in order to better organize and provide control over existing wiring, in a manner well-known in the art.

Response to Arguments
Applicant’s arguments with respect to claims 3-11, 13, 18, 23, & 32-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        /PETER M POON/Supervisory Patent Examiner, Art Unit 3643